Judgment unanimously modified in accordance with memorandum and as modified affirmed. Memorandum: Defendant was indicted for criminal possession of a controlled substance in the sixth degree. He admitted that he possessed slightly more than a quarter of an ounce of marijuana, an amount which constituted a Class D felony. He was permitted to plead guilty to a reduced charge of attempted criminal possession of a controlled substance in the seventh degree, a Class B misdemeanor. Defendant was sentenced to a 90-day term of imprisonment, the maximum sentence for this crime. The conviction was proper and it cannot be disturbed. However, inasmuch as defendant is a senior in the University of Buffalo, has no record of involvement with the police other than some traffic violations and has an otherwise unblemished record, we believe that the interest of justice will be served by reducing his sentence to a term of one year on probation. Defendant is remanded to Supreme Court, Erie County, to fix the provisions of probation. (Appeal from judgment of Erie Supreme Court convicting defendant of attempted criminal possession of a controlled substance, seventh degree.) Present — Moule, J. P., Gardamone, Simons, Ma-honey and Goldman, JJ.